Case: 19-10038    Date Filed: 11/18/2019   Page: 1 of 2


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-10038
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 0:15-cr-60313-JIC-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                      versus

TIMOTHY WARD,

                                                          Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (November 18, 2019)

Before TJOFLAT, JORDAN and BRANCH, Circuit Judges.

PER CURIAM:
              Case: 19-10038    Date Filed: 11/18/2019   Page: 2 of 2


      Robin J. Fransworth, appointed counsel for Timothy Ward in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Ward’s judgment of modification of supervised release is

AFFIRMED.




                                         2